            Case 2:21-cv-00061-RSL-JRC Document 14 Filed 03/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      NICHOLAS COOPER, et al.,
                                                              CASE NO. 2:21-cv-00061-RSL-JRC
11                              Plaintiffs,
                                                              ORDER GRANTING STIPULATED
12              v.                                            REQUEST TO AMEND
                                                              SCHEDULING ORDER
13      AGRIFY CORPORATION,

14                              Defendant.

15

16          This matter is before the Court on referral from the District Court and on the parties’

17   stipulated request by email to amend the pretrial scheduling order. See Dkt. 11, at 1 (allowing

18   such requests). The parties request that certain dates be postponed until after the Court has ruled

19   on a pending motion to dismiss, as necessary. Upon consideration, the Court finds good cause

20   and grants the request.

21          The pretrial schedule is modified as follows: Federal Rule of Civil Procedure 26(f)

22   disclosures are due 7 days after the Court’s final order on the pending motion to dismiss (Dkt.

23   12), and initial disclosures and the joint status report and discovery plan are due 14 days after the

24

     ORDER GRANTING STIPULATED REQUEST TO
     AMEND SCHEDULING ORDER - 1
            Case 2:21-cv-00061-RSL-JRC Document 14 Filed 03/17/21 Page 2 of 2




 1   Court’s final order on the pending motion to dismiss. Except as modified herein, the Court’s

 2   pretrial scheduling order remains in effect.

 3          Dated this 17th day of March, 2021.

 4

 5

 6                                                      A
                                                        J. Richard Creatura
 7
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED REQUEST TO
     AMEND SCHEDULING ORDER - 2
